Citation Nr: 0327094	
Decision Date: 10/09/03    Archive Date: 10/20/03	

DOCKET NO.  03-01 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
trenchfoot with peripheral neuropathy, hypertrophic changes 
of the tarsal bones, and diminished popliteal anterior tibial 
and dorsalis pedis pulses, currently evaluated as 30 percent 
disabling, to include loss of use of the foot.

2.  Entitlement to an increased rating for residuals of left 
trenchfoot with peripheral neuropathy, hypertrophic changes 
of tarsal bones, and diminished popliteal anterior tibial and 
dorsalis pedis pulses, currently evaluated as 30 percent 
disabling, to include loss of use of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


REMAND

A determination has been made that additional development and 
due process are necessary in the current appeal.  
Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, 7009, -7010 (Fed. Cir. Sept. 
22, 2003).

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and extent of his service-
connected bilateral residuals of 
trenchfoot with peripheral neuropathy, 
hypertrophic changes of tarsal bones, and 
diminished popliteal anterior tibial and 
dorsalis pedis pulses.  All indicated 
tests and studies should be conducted and 
all findings reported in detail.  The 
claims file must be made available to and 
reviewed by the examiner and the 
examination report should reflect that 
such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran experiences loss of 
use of either of his feet as a result of 
his service-connected bilateral foot 
disability.  The examiner is requested to 
offer an opinion, with respect to each 
foot, as to whether it is at least as 
likely as not that there is no effective 
function remaining other than that which 
would be equally well served by an 
amputation stump at the site of the 
election below the knee with use of a 
suitable prosthetic appliance.  This 
determination should be made on the basis 
of actual remaining function such as 
balance and propulsion, etc.  The 
examiner should also offer an opinion as 
to whether it is at least as likely as 
not that the veteran experiences, with 
respect to each foot, as a result of his 
service-connected bilateral foot 
disability, complete paralysis of the 
external popliteal nerve (common 
peroneal) and consequent footdrop, 
accompanied by characteristic organic 
changes including trophic and circulatory 
disturbances and other concomitants 
confirming complete paralysis of this 
nerve.  A complete rationale for all 
opinions offered should be provided.

3.  Then, the RO should readjudicate the 
issues on appeal.  If any determination 
remains unfavorable, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




